Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon reconsideration of the 35 U.S.C. §103 rejection of claims 1-5, 9-14 and 18, the teaching of U.S. Patent Application Publication 2020/0001992 A1 (Wittke et al.) is .  The teaching of Wittke et al. for spherical bearings, are for spherical roller bearings.  See FIG. 3 of Wittke et al. Conversely, the claimed spherical bearings are not spherical roller bearings (i.e. ball bearings).  The disclosure of the instant application clearly intends the spherical bearings to be distinct from roller ball bearings.  See for instance paragraph 0039 which explains the spherical bearings having an outer ring 407 and an inner ring 408 which have surfaces which “are spherical and are self-lubricated to slide across each other.”  Advantages of using the spherical bearings is disclosed in the instant application, paragraph 0040.  This is different than the Wittke et al. ball bearings which have spherical rolling elements disposed between inner and outer races.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799